Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney Sterlon R. Mason (Reg. No. 41,179) on June 2, 2021.

3. 	The claims have been amended as follows:

14.          (Currently Amended) The non-transitory computer readable medium of claim 13, comprising instructions to provide a second indication that the client access to the NAT is enabled.

15.          (Currently Amended) The non-transitory computer readable medium of claim 13, comprising instructions to:
create a new schema for the NAT; and


20.          (Currently Amended)  The non-transitory computer readable medium of claim 13, wherein changing the table synonym includes minimizing an amount of time for swapping an access link from the AT to the NAT.

Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant’s independent claims, “manage an active table (AT), and a non-active table (NAT), wherein client access to the AT is enabled, and wherein the AT includes data to be archived, and wherein the client access to the NAT is not enabled, and wherein the NAT includes a copy of the data to be archived; create an intermediate table (IT) to record data, during data archival, of intermediate changes to the AT that are not copied onto the NAT to be archived; create triggers on the AT and the NAT to facilitate recording of the data, by the IT, of the intermediate changes to the AT that are not copied onto the NAT to be archived; initiate the data archival by archiving the copy of the data to be archived from the NAT; merge the recorded data from the IT to the NAT upon receiving an indication that the client access to the AT is not enabled; and switch the client access from the AT to the NAT by changing a table synonym, wherein the client access to the NAT is enabled upon completion of the data archival”.

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163